Citation Nr: 1114106	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  04-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to February 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in which the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for a back condition, and denied service connection for hemorrhoids and right and left hip conditions.  

In March 2005, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.   In March 2006, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is also of record.   

In April 2006, the Board remanded the claims for further development.  In May 2008, the Board found that new and material evidence had been submitted sufficient to reopen the claim for service connection for a back disorder, and denied the claims for service connection for a back disorder, right and left hip disorders, and hemorrhoids.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Joint Motion for Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the May 2008 Board decision which denied service connection for a back disorder, right and left hip disorders, and hemorrhoids, be vacated and remanded.  The Court granted the motion by Order in December 2008.  The Board remanded the claims for further development in August 2009.  

In an April 2010 rating decision, the RO granted service connection for hemorrhoids, representing a full grant of the benefit sought with respect to that claim.  

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a March 1992 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In December 2008, the Veteran filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative), appointing Michael R. Viterna as his representative.  In May 2009, he filed a VA Form 21-22 naming the State of Connecticut Department of Veterans Affairs as his representative; however, this representation was revoked later that month.  In March 2010, the Veteran filed a VA Form 21-22 naming James G. Fausone as his representative.  The Board recognizes the change in representation.
  
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In the August 2009 remand, the Board discussed the Veteran's in-service complaints regarding back pain, as well as several post-service injuries and accidents, to include a May 1983 automobile accident, a January 1988 injury incurred when the Veteran slipped and fell to the ground while pushing a car, a June 1996 motor vehicle accident, June 1999 and February 2000 accidents, and a July 2002 work accident.  The Board also noted that a VA treatment record from August 1989 revealed that the Veteran presented with complaints of low back pain as a result of lifting performed as a carpenter's helper.  

In addition to these injuries and accidents, the record reflects that, in July 1988, the Veteran received treatment at a private hospital for an injury to his back while bending over to light some fireworks on the Fourth of July.  At that time, he denied any previous injuries to his back.  A May 2004 record of VA treatment indicates that the Veteran had a history of multiple fractures and traumatic injuries from a motor vehicle accident two years earlier.  

In light of points raised in the Joint Motion, in August 2009, the Board remanded the claims on appeal to obtain a VA examination to clarify the etiology of the Veteran's claimed disorders.  The physician was requested to discuss the Veteran's various back injuries, both during and after service, and provide an opinion as to the whether there is at least a 50 percent probability or greater that the Veteran's back and/or hip disorders were caused by his active duty service.  Any opinion was to be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, were to be set forth in the examination report.  Sustainable reasons and bases were to be provided for any opinion rendered.

The Veteran was afforded a VA examination in March 2010.  The physician acknowledged review of the claims file, VA medical records, and service treatment records.  In discussing the in-service history, the physician noted that the Veteran complained of severe low back pain in August 1975 after a tug of war, at which time he was diagnosed with lumbosacral strain.  In October 1975, the Veteran reported falling while walking over mountains and hitting a pole, at which time he was placed on light duty.  The physician added that he subsequently underwent psychiatric evaluation in November 1975 and was recommended to be administratively discharged.  

In discussing his post-service history, the Veteran reported that he worked in a gas station and an auto body shop.  The physician noted that the Veteran suffered aggravation of his low back pain and hip pain while at work in July 2002.  The Veteran also reported being involved in a motor vehicle accident in the past, which exacerbated his back and hip pain.  He added that his right hip pain was aggravated while at work in 2003, and that he subsequently underwent right hip replacement in 2004.  The impression following examination was degenerative joint disease (DJD) of the bilateral hip joints status post right hip replacement and DJD of the lumbosacral spine.  The physician stated that, although the Veteran sustained a fall during service, he was administrative discharged and that, based on review of the medical records, he also experienced intermittent exacerbation of his hip and back pain on several occasions after service.  Therefore, the physician concluded by stating that he could not resolve the etiology of DJD of the bilateral hip joints or DJD of the lumbosacral spine without resorting to mere speculation.  

The Court has stated that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).

The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to limits to the most current medical knowledge.  Here, however, it is unclear to the Board why the physician was unable to render an etiological opinion without resorting to speculation.  Despite the August 2009 instruction, the physician simply did not provide a complete rationale for his opinion that he could not resolve the etiology of DJD of the hips or lumbosacral spine without resorting to mere speculation.  See Stegall, 11 Vet. App. at 271.  In addition, he discussed only some of the post-service injuries outlined by the Board.  A review of the record mandates that all post service injuries be reviewed in order to assess the Veteran's disabilities and to provide a fully informed opinion.  As such, the claims file should be returned to the March 2010 VA examiner to obtain a supplemental opinion.  The RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the March 2010 VA examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

In addition, when an appeal is certified to the Board, the appellant, and his or her representative, if any, will be notified in writing of the certification and the transfer of the case to the Board, and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  38 C.F.R. § 19.36 (2010).  In a March 2011 letter, the Board advised the Veteran that his claims file had been received; however, a carbon copy of this letter was provided to James Viterna.  Thus, is it unclear whether the letter was furnished to Michael Viterna or James Fausone.  In any event, the claims file does not include correspondence to the Veteran and his current attorney advising them that his case was being re-certified to the Board.  In readjudicating the claim on remand, the RO should ensure that the Veteran's current representative is furnished a copy of any rating decision and/or supplemental statement of the case, and should be notified of any subsequent certification of the case to the Board.  

As a final matter, the provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.  VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004)

During the March 2005 hearing, the Veteran asserted that his claimed right and left hip disorders are related to his back disorder.  The RO sent the Veteran VCAA notice letters in April 2003 and April 2006.  While providing notice regarding the evidence and information necessary to grant direct service connection, these letters did not inform the Veteran of the information and evidence necessary to establish service connection on a secondary basis.  On remand, the Veteran should be furnished VCAA notice regarding his claims of entitlement to service connection for a right and left hip disorders on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claims for service connection for right and left hip disorders on a secondary basis.  

2.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for any of the disabilities on appeal since January 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the claims file to the physician that conducted the March 2010 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

The physician should discuss the Veteran's various injuries, both during and after service (as discussed above), and provide an opinion as to the whether it is at least as likely as not (50 percent probability or greater) that the current back and/or hip disorders were incurred or aggravated as a result of active service.  If the physician opines that it is at least as likely as not that the current back disorder was incurred in or aggravated by service, he should opine as to whether it is at least as likely as not (50 percent or greater probability) that the current right and/or left hip disorders were caused or aggravated by his back disorder.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and fully explain why an opinion cannot be provided without resort to speculation.

If further examination is deemed necessary, the RO should arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a notation to the effect that review of the claims file took place should be included in the report of the physician.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case and afford the Veteran and his attorney the opportunity to submit written or other argument in response thereto before returning the claim to the Board, if otherwise in order.  Provide the Veteran and his attorney notice of any re-certification of the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


